Title: From Thomas Jefferson to Thomas Adams, 1 June 1771
From: Jefferson, Thomas
To: Adams, Thomas


                    
                        Dear Sir
                        Monticello. June 1. 1771.
                    
                    As it was somewhat doubtful when you left the country how far my little invoice delivered you might be complied with till we should know the fate of the association, I desired you to withhold purchasing the things till you should hear further from me. The day appointed for the meeting of the associates is not yet arrived, however from the universal sense of those who are likely to attend it seems reduced to a certainty that the restrictions will be taken off everything but the dutied articles. I will therefore venture to desire that branch of my invoice may be complied with in which were some shoes and other prohibited articles; since if contrary to our expectations the restrictions should be continued I can store, or otherwise dispose of them as our committees please. I must alter one article in the invoice. I wrote therein for a Clavichord. I have since seen a Forte-piano and am charmed with it. Send me this instrument then instead of the Clavichord. Let the case be of fine mahogany, solid, not vineered. The compass from Double G. to F. in alt. a plenty of spare strings; and the workmanship of the whole very handsome, and worthy the acceptance of a lady for whom I intend it. I must add also ½ doz. pr. India cotton stockings for myself  @10/ sterl. per pair. ½doz. pr. best white silk do.; and a large Umbrella with brass ribs covered with green silk, and neatly finished. By this change of the Clavichord into a Forte-piano and addition of the other things I shall be brought in debt to you, to discharge which I will ship you of the first tobaccos I get to the warehouse in the fall. I expect by that time, and also from year to year afterwards I must send you an invoice, with tobaccos, somewhat enlarged, as I have it in prospect to become more regularly a pater-familias.
                    I desired the favor of you to procure me an architect. I must repeat the request earnestly and that you would send him in as soon as you can.
                    I shall conclude with one petition; that you send me the articles contained in my invoice and written for above as soon as you receive this, as I suppose they may be bought ready made; and particularly the Forte-piano for which I shall be very impatient. By this means I may get them in Octob., which will prevent my being obliged to purchase, as I must do if they do not come in time. I am Dr Sir Your affectionate friend,
                    
                        Th: Jefferson
                    
                